NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT

LAMBERT F. AGAMA,                              )
                                               )
              Appellant,                       )
                                               )
v.                                             )       Case No. 2D13-4482
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed December 30, 2015.

Appeal from the Circuit Court for Manatee
County; John F. Lakin, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.


ALTENBERND, Judge.

              Lambert F. Agama appeals his judgments and sentences for traveling to

seduce, solicit, or entice a child to commit a sex act in violation of section

847.0135(4)(a), Florida Statutes (2012), and using a computer to seduce, solicit, or

entice a child to commit a sex act in violation of section 847.0135(3)(a). Mr. Agama

correctly argues that a conviction and sentence for both offenses violates the prohibition
against double jeopardy. See Meythaler v. State, 175 So. 3d 918 (Fla. 2d DCA 2015);

see also State v. Shelley, 176 So. 3d 914 (Fla. 2015). Accordingly, we reverse the

conviction and sentence for soliciting. Although we affirm Mr. Agama's conviction for

traveling, the reversal of the conviction for soliciting substantially reduces the total

points on the sentencing scoresheet. We thus remand for the trial court to vacate Mr.

Agama's sentence for traveling and to resentence Mr. Agama on that conviction.

              Affirmed in part, reversed in part, and remanded.



SILBERMAN and BLACK, JJ., Concur.




                                             -2-